Citation Nr: 1205668	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-38 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's daughter is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 on November 17, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to January 1983 1972. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied permanent incapacity for self-support of a daughter of the Veteran. 

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that her daughter, D.P., the dependent, is a helpless child who is permanently incapable of self-support due to intractable epilepsy.  The dependent was born in November 1988 and turned 18 years of age in November 2006. 

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the "child" is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that the child was permanently incapable of self-support as of her eighteenth birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.  Id.   

Initially, the Board notes that during the October 2011 hearing, the Veteran testified that the dependent was receiving Social Security Administration (SSA) benefits, Supplemental Security Income (SSI), since 2009.  See hearing transcript, page 10.  However, these records are not associated with the claims file and may be pertinent to the issue on appeal. 

Moreover, the AOJ should attempt to obtain any relevant treatment reports not associated with the claims file concerning the dependent, both prior to and after her 18th birthday.

In addition, given the Veteran's assertions, the medical evidence suggesting that the dependent may have been incapable of self-support at the time of her 18th birthday (see medical records from S. M. McGuire, M.D), the Board finds that a medical examination and opinion-based on full review of the record, and supported by would be helpful in resolving this claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of any medical treatment dated prior to and after November 2006 for the dependent not already associated with the claims file. 

2.  Obtain all pertinent SSA decisions and the underlying medical records for the dependent to award her SSI benefits.  All attempts to secure these records and response received must be documented.  If no record is available, that fact should be documented. 

3.  After associating any additional records and/or negative responses with the claims folders, schedule the dependent for a VA medical examination with an appropriate specialist to determine whether as of age 18 she was permanently incapable of self-support due to all disabilities.  The claims files, including a copy of this remand, must be made available for review and the examiner should acknowledge such review in the report. Based on examination of the dependent and review of the pertinent medical history, the examiner is asked to address the following: 

I.  Is it at least as likely as not (meaning 50 percent or greater probability) that intractable epilepsy and any other disorder rendered the dependent permanently incapable of self-support at the time of her 18th birthday (in November 2006).  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown. 

II.  If the examiner determines that the dependent is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that she was/is capable of self-support.  The examiner should also discuss her industrial or employment capability. 

III.  If the dependent was incapable of self-support as of her 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after her 18th birthday. 

The phrase "as likely as not" means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it.  The phrase "at least as likely as not" means that the weight of the evidence both for and against a conclusion is either evenly divided or that it favors of the conclusion. 

The examiner should provide a rationale for all conclusions reached.  If the examiner is unable to provide the requested opinion, please explain why. 

4.  Thereafter, the RO/AMC should readjudicate the  claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the claims file is returned to the Board for additional consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


